Appeal by defendant from a judgment of the County Court, Westchester County, rendered August 28, 1975, convicting him of burglary in the third degree (two counts), criminal mischief in the third and fourth degrees and grand larceny in the second and third degrees, upon a jury verdict, and imposing sentence. Judgment affirmed. On this record, we believe that appellant received a fair trial, that the court’s charge to the jury was proper and that the sentence was lawfully imposed and appropriate to the criminal guilt established at the trial. Appellant’s remaining contentions raised on appeal are without merit. Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.